Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.


	Claims 1-5, 7-8, 10-13 and 15 are pending. 

2.	Applicant's amendments to claims 1, 4, 7 and 13 in the reply filed on 5/12/2022 are acknowledged. 
	Claims 1-5, 7-8, 10-13 and 15 are examined on the merits.
3.	The rejections and objections not recited in this action are withdrawn.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-5, 7-8, 10-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a domain" in line 3, which refers to a functioning region of a protein.   However, instant claim is drawn to a silencing element, it is unclear what the recitation refers to. The metes and bounds are not clear.
Claim 4 recites the limitation "a domain" in line 3, which refers to a functioning region of a protein.   However, instant claim is drawn to a silencing element, it is unclear what the recitation refers to. The metes and bounds are not clear.
Claim 7 recites the limitation "a domain" in line 3, which refers to a functioning region of a protein.   However, instant claim is drawn to a silencing element, it is unclear what the recitation refers to. The metes and bounds are not clear.
Claim 13 recites the limitation "a domain" in line 3, which refers to a functioning region of a protein.   However, instant claim is drawn to a silencing element, it is unclear what the recitation refers to. The metes and bounds are not clear.


				Written Description
5.	Claim 1-5, 7-8, 10-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

A review of the language of claims indicates that the claims are broadly drawn to a genus of silencing element comprising at least 21 nucleotides targeting SEQ ID NO:1280 and having insecticidal activity. 
Instant claims reads on silencing element that contains single strand RNA.
The specification teaches generating transgenic maize with stack trait comprising a nucleic acid molecule encoding an IPD079 polypeptide having insecticidal activity and a dsRNA silencing element targeting Diabrotica nirgifera virgifera coatomer, gamma subunit (Figure 1, and Example 2).
First, the specification only describe dsRNA as silencing element having insecticidal activity with first strand that comprises at least 21 contiguous nucleotides of SEQ ID NO: 1280 and the second strand that is the complement thereof. The specification fails to describe any other silencing element that can be used in combination with IPD079 insecticidal polypeptide except for dsRNA. 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of silencing element comprising at least 21 nucleotides targeting SEQ ID NO:1280 and having insecticidal activity.  Applicants only describe species targeting SEQ ID NO:1322 which is dsRNA that  comprises at least 21 contiguous nucleotides of SEQ ID NO: 1280 and the complement thereof.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of polynucleotides.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for variants of SEQ ID NO: 1280, it remains unclear what features identify a member from the claimed genus.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
Applicants traverse in the paper filed 8/24/2021.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that claim amendments and cancellation would render the rejection moot (response, page 5).
The Office contends that as discussed above, the rejection is still maintained in that instant claims still read on any silencing element including antisense RNA alone having insecticidal activity and targeting SEQ ID NO:1280.  

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LI ZHENG/Primary Examiner, Art Unit 1662